Citation Nr: 1532254	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability (also claimed as cardiomegaly/tortuous aorta, cardiomyopathy, heart transplant, and atrial fibrillation status post implantable cardiac pacemaker as secondary to hypertension).  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a heart disability (also claimed as cardiomegaly/tortuous aorta, cardiomyopathy, heart transplant, and atrial fibrillation status post implantable cardiac pacemaker as secondary to hypertension).  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a cervical spine disability status post discectomy and anterior fusion.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) from January 2010 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to service connection for a low back disability, a heart disability (also claimed as cardiomegaly/tortuous aorta, cardiomyopathy, heart transplant, and atrial fibrillation status post implantable cardiac pacemaker as secondary to hypertension), hypertension, and a cervical spine disability status post discectomy and anterior fusion are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

The Board acknowledges that the issues of entitlement to service connection for hearing loss and tinnitus have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Finally, in July 2015, the RO received a claim from the Veteran for a total disability rating based on individual unemployability due to service-connected disabilities.  As this matter has not yet been developed by the RO, it is referred for that reason.


FINDINGS OF FACT

1.  A July 2003 RO decision denied entitlement to service connection for low back and heart disabilities.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the July 2003 RO decision that was not previously of record, and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for low back and heart disabilities and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The July 2003 RO decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a low back disability has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The July 2003 RO decision denying entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a heart disability has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding his claims to reopen previously denied claims of entitlement to service connection for a low back disability and a heart disability, the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided in a September 2009 letter sent by the RO to the Veteran; however, any further discussion of VA's duties to notify and assist is not warranted given the Board's favorable decision herein.  


II.  New and Material Evidence - Low Back & Heart  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claims of entitlement to service connection for low back and heart disabilities were previously denied in a July 2003 RO decision because the evidence did not show that the disabilities had onset during active service or that they were otherwise related to active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the July 2003 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final July 2003 RO decision, relevant evidence added to the record includes the following:  the Veteran's lay statements regarding various physical duties during active service, including heavy lifting while working in the 51st Signal Battalion to construct, repair, and lay telephone poles and lines in the jungles of Korea; a January 2010 memorandum from the Director of the Advance Heart Failure Treatment Program at the University of California, San Diego, Medical Center which reported that the Veteran's history of back problems could be related to Agent Orange exposure; and a May 2010 medical report from a private physician which states that the Veteran's reported physical activities during active service contributed to his current back problems which had required multiple surgeries.  

Presuming the credibility of such evidence, the Board finds that such evidence is new and material; it was not of record at the time of the prior final RO decision and it relates to material elements of the previously denied claims for service connection.  As the information submitted since the last final RO decision constitutes new and material evidence, the Veteran's claims of entitlement to service connection for low back and heart disabilities must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability, and to that extent only, the claim is granted.  

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a heart disability, and to that extent only, the claim is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for further development prior to adjudication of the Veteran's claims of entitlement to service connection for a low back disability, a heart disability (also claimed as cardiomegaly/tortuous aorta, cardiomyopathy, heart transplant, and atrial fibrillation status post implantable cardiac pacemaker as secondary to hypertension), hypertension, and a cervical spine disability status post discectomy and anterior fusion.  Specifically, the Veteran must be afforded a VA examination regarding his claimed low back and neck disabilities and additional development must be conducted regarding the Veteran's claimed heart disability regarding potential exposure to herbicides during active service.  Finally, the Board finds that the Veteran's claimed hypertension is inextricably intertwined with the Veteran's claimed heart disability regarding whether the Veteran is presumed to have been exposed to herbicides during active service; therefore, its adjudication must be deferred.  

I.  Low Back & Cervical Spine Disabilities

As noted above, the Veteran's claim of entitlement to service connection for a low back disability has been reopened in light of new and material evidence added to the record, including the Veteran's lay statements regarding various physical duties during active service, including heavy lifting while working in the 51st Signal Battalion to construct, repair, and lay telephone poles and lines in the jungles of Korea; a January 2010 memorandum from the Director of the Advance Heart Failure Treatment Program at the University of California, San Diego, Medical Center which reported that the Veteran's history of back problems could be related to Agent Orange exposure; and a May 2010 medical report from a private physician which states that the Veteran's reported physical activities during active service contributed to his current back problems which had required multiple surgeries.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record documents a current low back disability; moreover, the private medical evidence discussed above indicates that the Veteran's current low back disability may be associated with the Veteran's active service.  Therefore, a VA examination should be conducted upon remand to determine the etiology of the Veteran's current low back disability.  

Similarly, the record documents a current cervical spine disability, and although the private medical evidence discussed above refers to the Veteran's "back" problems, it is not clear to the Board whether the physicians were speaking generally of the Veteran's low back and cervical spine conditions, both of which have required prior surgeries.  Therefore, to afford the Veteran every possible consideration, the Board finds that the VA examination afforded upon remand should also address the etiology of the Veteran's current cervical spine disability.  


II.  Heart Disability

Additional development is also required to determine if the Veteran was assigned to a unit that was presumed to have been exposed to herbicides while stationed along the demilitarized zone (DMZ) in Korea during active service.  

Effective February 24, 2011, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv); see also 76 Fed. Reg. 4,245-47 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the Veteran's current appeal.  

A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide.  

Service personnel records confirm that while stationed in Korea, the Veteran was assigned to Company D, 51st Signal Battalion.  The Veteran's unit, Company D, 51st Signal Battalion, is not among those listed by the DOD as definitely stationed along the DMZ during that time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  However, further development is required to determine whether the Veteran's unit operated "in or near" the Korean DMZ sometime between April 1, 1968, and August 31, 1971, such that exposure to herbicides can be presumed.  

The Veteran has consistently reported that while stationed in Korea, he was assigned to the 51st Signal Battalion, 7th Infantry Division, with a primary mission to provide communications support to the 7th Infantry Division, 3rd Brigade, ROK Army, Tiger Division, and other elements of the US Army.  He stated that for two years he worked in and around areas of herbicide exposure along the DMZ while his unit cleared brush and terrain in the jungle in order to repair and install telephone lines and poles.  This suggests that he may have been in the same vicinity as one or more of the units listed in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  

Therefore, upon remand, the RO/AMC must contact the U.S. Army Joint Services and Research Center (JSRRC) or any other appropriate records repository in order to determine the locations of the Veteran's unit in Korea, and if the unit was in or near the Korean DMZ in an area in which herbicides are known to have been applied.  


III.  Hypertension

Finally, the Veteran's claim of entitlement to service connection for hypertension is inextricably intertwined with his claim of entitlement to service connection for a heart disability, given the need to determine whether the Veteran was assigned to a unit that was presumed to have been exposed to herbicides while stationed along the demilitarized zone (DMZ) in Korea during active service.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

The Board is mindful that hypertension is not one of the specified diseases for which service connection may be presumed based upon herbicide exposure.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  Significantly, however, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).   

Therefore, if the Veteran is found to have been assigned to a unit that was presumed to have been exposed to herbicides while stationed along the demilitarized zone (DMZ) in Korea during active service, the RO/AMC should undertake any additional development deemed necessary regarding the Veteran's claimed hypertension, to include a potential VA examination in light of the NAS findings discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his claims of entitlement to service connection for low back and cervical spine disabilities.  The claims file should be made available to the examiner.  

The examiner is asked to examine the Veteran and diagnose any current low back or cervical spine disabilities, after which the examiner should provide opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that any low back or cervical spine disability was incurred during or is otherwise related to the Veteran's active service.  A rationale should be provided for any opinion rendered.  

Additionally, the examiner is asked to specifically consider and comment upon the Veteran's lay statements regarding various physical duties during active service, including heavy lifting while working in the 51st Signal Battalion to construct, repair, and lay telephone poles and lines in the jungles of Korea as well as the private medical evidence of record, including a January 2010 memorandum from the Director of the Advance Heart Failure Treatment Program at the University of California, San Diego, Medical Center which reported that the Veteran's history of back problems could be related to Agent Orange exposure and a May 2010 medical report from a private physician which states that the Veteran's reported physical activities during active service contributed to his current back problems which had required multiple surgeries.  

2.  Contact the JSRRC or any other appropriate records repository and request information as to whether the Veteran's unit of assignment while in Korea, D Company, 51st Signal Battalion, was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied."  See 38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011).  JSSRC should determine whether the Veteran's unit was in direct support of any of the units designated by the M21-1MR as having been in or near the Korean DMZ.  In making this determination, JSSRC should consider the Veteran's consistent reports that he was assigned to the 51st Signal Battalion, 7th Infantry Division, with a primary mission to provide communications support to the 7th Infantry Division, 3rd Brigade, ROK Army, Tiger Division, and other elements of the US Army along the Korean DMZ.  If no records are available from the JSRRC or any other appropriate records repository that is contacted, a negative response to that effect is required and should be clearly documented in the claims file.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


